Citation Nr: 1517778	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits, to include the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1962 to July 1971.  He died in January 2006 and the appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the VA Pension Management Center in Milwaukee, Wisconsin.  Due to the location of the appellant's residence, jurisdiction of her appeal is with the Regional Office (RO) in Louisville, Kentucky.

In her May 2013 substantive appeal, the appellant requested a hearing before a Veterans Law Judge to be held at the local RO.  However, correspondence received in December 2013 shows that the appellant was unable to travel due to her health.  She reported that the closest ROs in Louisville and Nashville, Tennessee were each 120 miles away.  In light of the appellant's correspondence that she is unable to travel, the Board considers her request for a hearing to be withdrawn.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in August 1972 and were legally divorced in August 1984. 

2.  The appellant married G.K. in August 1984 and he died in May 2010. 

3.  The Veteran died in January 2006.



CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to DIC, death pension, and accrued benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed. 

II.  Analysis

The appellant contends that she is entitled to DIC, death pension and accrued benefits as the Veteran's former spouse. 

When a veteran dies, his surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §3.50(a) (2014).  VA DIC benefits are payable to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2014). 

Consequently, "surviving spouse" status is a threshold requirement for DIC benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2014).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2014). 

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2014).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2014). 

The evidence shows that the appellant and the Veteran were married in August 1972.  They divorced in August 1984.  The Veteran never remarried.  The appellant married G.K. in August 1984; he died in May 2010.  

The Veteran died in January 2006.  The appellant's claim was received in December 2012.  In her claim, the appellant acknowledged that she was the Veteran's former spouse. 

In her January 2013 notice of disagreement, the appellant reported that she was entitled to benefits as she was still the Veteran's widow.  

Based on a review of the evidence, the Board concludes that the appellant is not the Veteran's surviving spouse and is therefore not entitled to DIC, death pension and accrued benefits.  In this case, the evidence shows that the divorce between the Veteran and the appellant was finalized in 1974.  The appellant subsequently remarried and remained married until her second husband died in 2010.  In light of the evidence showing that the appellant and the Veteran divorced in 1974, which the appellant does not contest, the evidence does not show that she meets the criteria as the Veteran's surviving spouse.  As such, absent a finding that the appellant is the Veteran's surviving spouse, entitlement to DIC, death pension and accrued benefits cannot be granted. 

The Board is sympathetic to the appellant's claim and her belief that she is entitled to benefits since she had been married to the Veteran.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.

ORDER

Entitlement to DIC, death pension and accrued benefits, to include to the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


